DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “295” (See Fig. 9). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  In Line 4, the word --and-- should be added after the semi-colon.  Appropriate correction is required.
23 is objected to because of the following informalities:  In Line 1, the limitation --of the body-- should be added after the word “side”. Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  In Line 1, the limitation --in the body-- should be added after the word “hole”. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  In Line 1, the word “is” should be replaced with the word --are--. Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  In Line 1, the limitation --of the body of the surgical locator device-- should be added after the word “side”. Appropriate correction is required.
Claim 35 is objected to because of the following informalities and should be amended as follows: “35. (New) The system of claim 34, wherein the at least one first hole of the body of the surgical locator device includes a first pair of holes and the at least one second hole of the first guide includes a second pair of holes, [[and]] wherein the body of the surgical locator device further defines a third pair of holes disposed at a distance from the first pair of holes, the third pair of holes positioned in the body of the surgical locator device to facilitate insertion of a second pair of elongate devices at a second predetermined location in at least one of the second bone, the second cartilaginous surface, or the foreign object.” Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  In Line 1, the word “is” should be replaced with the word --are--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-29 & 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 & 26 at Line 1 recite the limitation “the at least one first bone” and at Line 2 recite “the at least one second bone” which renders the claims indefinite as Claims 23 & 24 previously recite “at least one of a first bone or a first cartilaginous surface” and “at least one of a second bone or a second cartilaginous surface”, and thus there is no antecedent basis for the “at least one first bone” and the “at least one second bone” limitations. For purposes of examination, the limitations are being interpreted as “the first bone or first cartilaginous surface” and “the second bone or second cartilaginous surface”. Appropriate correction is required. 
Claim 27 at Line 3-4 recites the limitation “a second pair of elongate devices” which renders the claim indefinite as it is unclear if this limitation is in addition to a first pair of elongate devices or if the recited second pair is in addition to the one elongate device previously recited in Claim 22 (from which this claim depends). There is no other pair of elongate devices recited. For purposes of examination, the claim is being interpreted as:in the body includes a first pair of holes to facilitate insertion of a first pair of elongate devices, and wherein the body defines a second pair of holes disposed at a distance from the first pair of holes, the second pair of holes positioned relative to the body to facilitate insertion of a second pair of elongate devices at a second predetermined location in at least one of the second bone, the second cartilaginous surface, or the foreign object.”
Claim 31 at Line 10-11 recites the limitation “the first elongate device” which renders the claim indefinite as it is unclear if this is the same elongate device or a different elongate device as the “an elongate device” previously recited in Line 9. For purposes of examination, the limitation is being interpreted as “the elongate device”. Appropriate correction is required. 
Claim 34 at Line 1 recites the limitation “the at least one first bone” and at Lines 1-2 recite “the at least one second bone” which renders the claims indefinite as Claims 32 & 33 previously recite “at least one of a first bone or a first cartilaginous surface” and “at least one of a second bone or a second cartilaginous surface”, and thus there is no antecedent basis for the “at least one first bone” and the “at least one second bone” limitations. For purposes of examination, the limitations are being interpreted as “the first bone or first cartilaginous surface” and “the second bone or second cartilaginous surface”. Appropriate correction is required. 
Claim 35 at Line 1 recites the limitation “the at least one first one”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the at least one hole of the body”. Appropriate correction is required.
in the body of the surgical locator device includes a first pair of holes to facilitate insertion of a first pair of elongate devices and the at least one second hole of the first guide includes a second pair of holes, and the body of the surgical locator device defines a third pair of holes disposed at a distance from the first pair of holes, the third pair of holes positioned [[relative to]] in the body of the surgical locator device to facilitate insertion of a second pair of elongate devices at a second predetermined location in at least one of the second bone, the second cartilaginous surface, or the foreign object.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-28, 30-37 & 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aram et al. (US PG Pub No. 2014/0257309).
Regarding Claim 22, Aram et al. discloses a surgical device (patient specific pin guide 500, Figs. 36-37, Paragraphs [0145-0149]), comprising: a body (504) having a 
Regarding Claim 23, Aram et al. discloses wherein the first side of the body (508) includes a second surface (upper portion of 512, Fig. 36) that is complementary to a first bone of the patient (via contour 514 of femur 18, Paragraph [0147], Fig. 37).
Regarding Claim 24, Aram et al. discloses wherein the first side of the body (508) includes a third surface (lower portion of 512 below 522, Fig. 36) that is complementary to a second cartilaginous surface of the patient (via articular cartilage at the condylar surface at distal end 16 of femur 18, Paragraph [0147], Fig. 37).
Regarding Claim 25 as best understood, Aram et al. discloses wherein the first bone is different from the second cartilaginous surface (The articular cartilage at the condylar surface at the distal end of the femur is different from the elongated portion of the femur as seen in Fig. 37).
Regarding Claim 26 as best understood, Aram et al. discloses wherein the first bone and the second cartilaginous surface together define at least a portion of a joint (These two portions of the distal end of the femur define the femoral portion/side of the 
Regarding Claim 27 as best understood, Aram et al. discloses wherein the at least one hole in the body includes a first pair of holes (two upper bores 520, Fig. 36, Paragraph [0147]) to facilitate insertion of a first pair of elongate devices (102, Fig. 37), and wherein the body defines a second pair of holes (two lower bores 520, Fig. 36, Paragraph [0147]) disposed at a distance from the first pair of holes (Fig. 36), the second pair of holes positioned relative to the body to facilitate insertion of a second pair of elongate devices (102, Fig. 37) at a second predetermined location in the second cartilaginous surface.
Regarding Claim 28, Aram et al. discloses wherein the first pair of holes (two upper bores 520) is defined by a superior portion of the body (upper portion of 504 including the two upper bores 520 and above), and the second pair of holes (two lower bores 520) are defined by an inferior portion of the body (lower portion of 504 below the two upper bores 520).
Regarding Claim 30, Aram et al. discloses wherein the hole in the tab (slot 522) is capable of receiving a radiopaque object therein (the slot 522 is fully and structurally capable of receiving a radiopaque object therein).
Regarding Claim 31 as best understood, Aram et al. discloses a system comprising: a surgical locator device (patient specific pin guide 500, Figs. 36-37, Paragraphs [0145-0149]), the surgical locator device including a body (504) having a first side (bone facing inner side 508, Fig. 36) including a first surface (536) that is complementary to a surface (34) of a foreign object (416 of 14, Fig. 37) disposed within 
Regarding Claim 32, Aram et al. discloses wherein the first side of the body of the surgical locator device (bone facing inner side 508, Fig. 36) includes a second surface (upper portion of 512, Fig. 36) that is complementary to a first bone of the patient (via contour 514 of femur 18, Paragraph [0147], Fig. 37).
Regarding Claim 33, Aram et al. discloses wherein the first side of the body of the surgical locator device (bone facing inner side 508, Fig. 36) includes a third surface (lower portion of 512 below 522, Fig. 36) that is complementary to a second cartilaginous surface of the patient (via articular cartilage at the condylar surface at distal end 16 of femur 18, Paragraph [0147], Fig. 37).
Regarding Claim 34 as best understood, Aram et al. discloses wherein the at least one first bone and the at least one second bone together define at least a portion 
Regarding Claim 35 as best understood, Aram et al. discloses wherein the at least one hole in the body of the surgical locator device (bores 520) includes a first pair of holes (two upper bores 520, Fig. 36, Paragraph [0147]) and the at least one second hole of the first guide (bores 432) includes a second pair of holes (two bores 432, Fig. 33), wherein the body of the surgical locator device defines a third pair of holes (two lower bores 520, Fig. 36, Paragraph [0147]) disposed at a distance from the first pair of holes, the third pair of holes positioned relative to the body of the surgical locator device to facilitate insertion of a second pair of elongate devices (guide pins 102) at a second predetermined location in the second cartilaginous surface (Fig. 37).
Regarding Claim 36, Aram et al. discloses a second guide (patient specific pin guide 600, Figs. 38-41, Paragraphs [0151-0156]) defining a fourth pair of holes (holes 652, Fig. 40, Paragraph [0156]) that are sized and configured to receive the second pair of elongate devices therein (guide pins 102, Fig. 41) for locating the second guide relative to a second bone (tibia 26, Paragraph [0154]).
Regarding Claim 37, Aram et al. discloses wherein the first pair of holes (two upper bores 520) is defined by a superior portion of the body of the surgical locator device (upper portion of 504 including the two upper bores 520 and above), and the third pair of holes (two lower bores 520) are defined by an inferior portion of the body of the surgical locator device (lower portion of 504 below the two upper bores 520)..
Regarding Claim 39, Aram et al. discloses wherein the hole in the tab is sized and configured to receive a radiopaque object therein (the slot 522 is fully and structurally capable of receiving a radiopaque object therein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aram et al. (US PG Pub No. 2014/0257309) in view of Aram et al. (US PG Pub No. 2013/0296865, hereinafter Aram 2 for reference purposes only).
Regarding Claim 29, Aram et al. discloses the claimed invention as stated above in claim 22, except wherein the body defines an opening located between the first pair of holes and the second pair of holes.
Aram 2 discloses various orthopaedic pin guides for use in a knee joint, wherein one embodiment of a pin guide (162, Fig. 20, Paragraphs [0120-0121]) is placed and secured relative to a bone in the knee of a patient via guide pins (160), and wherein the pin guide comprises a body (168) including a cutting slot (164, Paragraph [0120]) for insertion of a saw therethrough for resecting the bone, and three sets of guide pin holes (170, 172, 174, Fig. 20) which are used to selectively position and secure the pin guide 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the guide of Aram et al. to add a third pair of holes between the upper and lower pair of pin holes as taught by Aram 2 in order to provide the guide with an additional means for selectively positioning and securing the guide to the bone via pins for increased stabilization during subsequent cutting of the bone. 
Regarding Claim 38, Aram et al. discloses the claimed invention as stated above in claim 22, except wherein the body of the surgical locator device defines an opening located between the first pair of holes and the third pair of holes.
Aram 2 discloses various orthopaedic pin guides for use in a knee joint, wherein one embodiment of a pin guide (162, Fig. 20, Paragraphs [0120-0121]) is placed and secured relative to a bone in the knee of a patient via guide pins (160), and wherein the pin guide comprises a body (168) including a cutting slot (164, Paragraph [0120]) for insertion of a saw therethrough for resecting the bone, and three sets of guide pin holes (170, 172, 174, Fig. 20) which are used to selectively position and secure the pin guide to the bone via the guide pins (160, Paragraph [0120]), wherein one of the sets of pin holes is arranged offset from and between an upper set and a lower set (Fig. 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the guide of Aram et al. to add a third pair of holes between the upper and lower pair of pin holes as taught by Aram 2 in order to provide the guide with an additional means for selectively positioning and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.